Exhibit 10.1
Ron Shape
EFFECTIVE DATE
June 1, 2011 to May 31, 2012
CHIEF EXECUTIVE OFFICER COMPENSATION PLAN
This compensation plan is provided pursuant to Section 3.2 of that certain
Executive Employment Agreement (“Employment Agreement”) between Dlorah, Inc., a
South Dakota corporation (the “Company”) and a wholly owned subsidiary of
National American University Holdings, Inc. (“NAUH”), and Dr. Ronald Shape
(“Executive”), dated effective as of June 1, 2010.
Component 1: BASE SALARY
Commencing on June 1, 2011, the Executive’s base salary shall be increased to
$427,500.00.
Component 2: QUARTERLY ACHIEVEMENT OF ORGANIZATIONAL OBJECTIVES
The second component of the compensation plan will be based on achievement of
specific quarterly organizational objectives (the “Additional Quarterly
Compensation”). The Additional Quarterly Compensation will be based on NAUH
quarterly pre-tax profit margin and objectives related to institutional
effectiveness. The amount of the Additional Quarterly Compensation will be
calculated quarterly by taking the appropriate percentage multiplied by the
Executive’s current annual base salary. The Executive will receive a percentage
of his annual base salary each quarter based on achieving the objectives listed
below. The two objectives and percentages are listed below.

              Quarterly   Percentage of     Objective   Annual Base Salary  
Description            
 
  1     8.75% per quarter  
For achieving the approved budgeted NAUH pre-tax profit margin for the quarter.
           
 
  2     8.75% per quarter  
For achieving predetermined NAUH quarterly objectives related to institutional
effectiveness.

Objective 1: successfully achieving the approved NAUH budgeted pre-tax profit
margin per quarter as determined and approved by the Board prior to June 1st.
Objective 2: successfully achieving the predetermined quarterly organizational
objectives related to institutional effectiveness. These objectives will be
determined prior to June 1st and published for each Cabinet Level Officer to
review.
The Additional Quarterly Compensation is based on achieving the organizational
objectives for the prior quarter. Additional Quarterly Compensation, if any,
will be determined quarterly and paid semi-monthly on the Company’s regular
payroll schedule in five (5) equal payroll installments beginning after the
financial statements for the prior quarter have been finalized.
The Board of Directors will be solely responsible for determining whether the
objectives for the Additional Quarterly Compensation are satisfied and the
amount of any Additional Quarterly Compensation.
Component 3: ANNUAL ACHIEVEMENT AWARD
The final component of the compensation plan will be based on NAUH’s Earnings
Before Interest and Taxes (“EBIT”). To the extent that NAUH’s actual EBIT for
the fiscal year exceeds NAUH’s budgeted EBIT for the fiscal year, twenty percent
(20%) of the excess would be designated for an “Annual Achievement Award.” The
total Annual Achievement Award would then be distributed to Cabinet Level
Officers, with Executive receiving 25% of the total. The Executive will be
subject to a maximum of 80% of his annual base salary with respect to the Annual
Achievement Award.

 

 



--------------------------------------------------------------------------------



 



Calculations will be based on the annual budget for NAUH, as approved by the
Board prior to June 1st, and the final audited financial statements prepared for
the fiscal year ending May 31st. The Annual Achievement Award will be paid in
six (6) equal payroll installments beginning September 1st of each year (1st
payment will be September 7th).
The Board of Directors will be solely responsible for determining whether the
objectives for the Annual Achievement Award are satisfied and the amount of any
Annual Achievement Award.
GENERAL PROVISIONS
Except as expressly modified by this compensation plan, the Employment Agreement
remains in full force and effect. Business conditions, federal and state law,
and/or organizational needs are constantly in flux and may require that portions
of this document be revised or rewritten.
Notwithstanding any provision in this compensation plan to the contrary, any
portion of the payments and benefits provided under this compensation plan shall
be subject to any clawback policy adopted by or applicable to NAUH pursuant to
the Dodd-Frank Wall Street Reform and Consumer Protection Act, any Securities
and Exchange Commission rule, any applicable listing standard promulgated by any
national securities exchange or national securities association, or any other
legal requirement.
IN WITNESS WHEREOF, the parties have executed this Compensation Plan effective
as of the date herein first above written.

                  COMPANY:
 
                DLORAH, INC.
 
                       
 
                By:              
 
           
 
      Its:    
 
           
 
                EXECUTIVE:
 
                            Dr. Ronald Shape

 

 